DETAILED ACTION
This Office Action is in response to the amendment filed September 27, 2022 for the above identified patent application.

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive.  
Applicant believes that the Office Action of June 30, 2022 has misrepresented Weigelt because elements 26, 27 are L-shaped brackets and not holding clamps.  Applicant further argues Weigelt disclose element 7 as a holding clamp, which corresponds to the holding clamp 31 of the instant application.
It is acknowledged that element 7 of Weigelt is a holding clamp, however other interpretations of the prior art device is possible.  For example, elements 26 and 27 can also be considered holding clamps.  In support of this interpretation, elements 26 and 27 must be capable of “holding” and be considered a “clamp”. The term “clamp” is defined in the on-line Merriam Webster Dictionary as “a device designed to bind or constrict or to press two or more parts together so as to hold them firmly.” Referring to Weigelt, Figure 1 illustrates elements 26 and 27 configured to “hold” the first and second wedge drive parts (2,3) together, and configured to “bind or constrict” the first and second wedge drive parts (2,3) together. In other words, elements 26 and 27 prevents the first and second wedge drive parts (2,3) from being separated from one another.  
 
If applicant intends to preclude elements 26 and 27 of Weigelt from being considered holding clamps, it is suggested the claims be amended to recite specific structure of the holding clamps.
In view of the forgoing, the claim rejection based on Weigelt is proper.
     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigelt (WO 2009/039895) in view of Schmelzkopf (USP 1,673,163)
Weigelt teaches a wedge drive having a first and a second wedge drive part and an adjustable guide apparatus, formed at least in part by the first and second wedge drive parts (2,3), which are movable, by means of a stroke directed in a stroke direction, relative to each other in a sliding direction determined by the guide apparatus and at an angle to the stroke direction, guided by the guide apparatus, wherein the guide apparatus comprises a holding clamp (26,27), the holding clamp is fixed on the first wedge drive part (2), and is mounted on the second wedge drive part so that it can move with a sliding guide of the guide apparatus in the sliding direction, comprises an sliding surface (sliding surfaces of bearings 31-34) and a forced guidance surface (the portion of wedge drive part 3 that engages bearings 31-34), wherein, the sliding surface is provided on a sliding part (bearings 31-34), which is arranged between and in direct abutment with the second wedge drive part (3) and the holding clamp (26,27), wherein, a normal vector (for example, a vector extending parallel to screws 28,29) of the forced guidance surface is at an angle to a plane of movement spanned by the stroke direction and the sliding direction, wherein, the first wedge drive part is a driver or a slider bed, and the second wedge drive part is a slider, or the first wedge drive part is the slider, and the second wedge drive part is the slider bed, such that the guide apparatus is located between the slider and the slider bed or the driver.  
Weigelt does not specifically teach adjusting means, wherein the guide play can be adjusted by ablation of material of the sliding part (bearings 31-34).  However, it was well known in the art to set the proper fit of a bearing between two mating components by adjusting the size/thickness of the bearing member.  For example, Schmelzkopf teaches a machine having a slide (D) supported on a bed (A) with a bearing member (16), wherein the bearing member is subjected to an external and internal grinding operation to secure a perfect fit.  Page 2, lines 30+.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to properly fit the wedge drive components of Weigelt by grinding (ablation) the sliding part (bearing), as taught by Schmelzkopf, motivation being to provide a smooth operating device by providing properly fitting components.  
With respect to claim 2, Weigelt teaches an intersection line of the forced guidance surface and of the plane of movement is parallel to the sliding direction.
With respect to claim 3, Weigelt teaches the normal vector (for example, a vector extending parallel to screws 28,29) is at an angle to the plane of movement, and the angle has a value between 0 and 90°, wherein the values 0 and 90 are excluded.  
With respect to claim 10, Weigelt teaches said wedge drive comprises a forced return apparatus (inherent) which is formed by the guide apparatus with the holding clamp, by means of which the first wedge drive part or the second wedge drive part can be guided, in the case of an upward stroke directed in the stroke direction, along the respective other wedge drive part in the sliding direction from a work position into a starting position.
Claim 11 is rejected for the same reasons described above.  
With respect to claim 12, Weigelt illustrates the angle has a value between 20 and 60 degrees.  

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658